IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. PD-0170-20

                               KENNETH WATTS, Appellant

                                                V.

                                  THE STATE OF TEXAS




             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE FIFTH COURT OF APPEALS
                             DALLAS COUNTY



       Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J., joined.

                                         OPINION


       Appellant was convicted of murder and sentenced to nineteen years in prison. The

trial court conditionally assessed Appellant a $25 time payment fee if any part of a fine,

courts costs, or restitution is paid on or after the 31st day after the date the judgment assessing

the fine, court costs, or restitution is entered. See T EX. LOCAL G OV’T C ODE § 133.103. On
                                                                                   Watts - 2


appeal, the Court of Appeals struck a portion of that fee as being unconstitutional. Watts v.

State, No. 05-18-01092-CR, 2020 Tex. App. LEXIS 667 (Tex. App. – Dallas Jan. 23, 2020)

(not designated for publication).

       The State has filed a petition for discretionary review challenging the court’s

constitutional analysis. We recently handed down our opinion in Dulin v. State, Nos. PD-

0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim. App. Mar. 31, 2021),

in which we held that the time payment fee was assessed prematurely because the pendency

of appeal suspends the obligation to pay court costs. As a result, there was no need to reach

the State’s constitutional arguments.

       We grant review on our own motion of the following ground:

       Should the “Time Payment Fee” be struck as prematurely assessed?

Addressing that ground in light of Dulin, we vacate the judgment of the Court of Appeals,

and remand this case to the Court of Appeals for proceedings consistent with this opinion.

The State’s petition is refused.




DELIVERED May 12, 2021

DO NOT PUBLISH